      Case 2:21-cv-00186-SRB Document 104 Filed 07/15/21 Page 1 of 2




 1   MARK BRNOVICH                                  AUSTIN KNUDSEN
     ARIZONA ATTORNEY GENERAL                       MONTANA ATTORNEY GENERAL
 2   (Firm State Bar No. 14000)
 3
     Joseph A. Kanefield (No. 15838)                David M. Dewhirst*
 4   Brunn (Beau) W. Roysden III (No. 28698)         Solicitor General
 5   Drew C. Ensign (No. 25463)                     215 N Sanders St.
     Anthony R. Napolitano (No. 34586)              Helena, MT 59601
 6   Robert Makar (No. 33579)                       Phone: (406) 444-4145
 7   2005 N. Central Ave                            David.Dewhirst@mt.gov
     Phoenix, AZ 85004-1592
 8   Phone: (602) 542-8958                          *pro hac vice granted
     Joe.Kanefield@azag.gov
 9
     Beau.Roysden@azag.gov                          Attorneys for Plaintiff State of Montana
10   Drew.Ensign@azag.gov
     Anthony.Napolitano@azag.gov
11
     Robert.Makar@azag.gov
12   Attorneys for Plaintiffs State of Arizona
     and Mark Brnovich in his official capacity
13
                             UNITED STATES DISTRICT COURT
14
                                    DISTRICT OF ARIZONA
15
16   State of Arizona; State of Montana; and        No. 2:21-cv-00186-SRB
     Mark Brnovich, in his official capacity as
17   Attorney General of Arizona,                   PLAINTIFFS’ UNOPPOSED
18           Plaintiffs,                            MOTION TO STRIKE OR FILE
                                                    UNDER SEAL
19          v.
                                                    EXPEDITED CONSIDERATION
20   United States Department of Homeland
                                                    REQUESTED
     Security; United States of America;
21
     Alejandro Mayorkas, in his official
22   capacity as Secretary of Homeland
     Security; Troy Miller, in his official
23   capacity as Acting Commissioner of
24   United States Customs and Border
     Protection; Tae Johnson, in his official
25   capacity as Acting Director of United
26   States Immigration and Customs
     Enforcement; and Tracy Renaud, in her
27   official capacity as Acting Director of U.S.
28   Citizenship and Immigration Services,
             Defendants.
      Case 2:21-cv-00186-SRB Document 104 Filed 07/15/21 Page 2 of 2




 1          Plaintiffs hereby respectfully request that the Court order the Clerk’s Office to
 2   either strike or seal Docket 101-1 in this matter. Undersigned counsel (Brunn Roysden)
 3   inadvertently failed to redact the names of certain individuals who were mentioned in the
 4   transcript. Based on the Court’s protective order, that information should have been
 5   redacted before it was filed. A proposed order is being filed with this motion.
 6          Defendants do not oppose this motion.
 7          RESPECTFULLY SUBMITTED this 12th day of July, 2021.
 8
     MARK BRNOVICH
 9   ARIZONA ATTORNEY GENERAL
10
     By /s/ Brunn W. Roysden III __________
11   Joseph A. Kanefield (No. 15838)
12   Brunn W. Roysden III (No. 28698)
     Drew C. Ensign (No. 25463)
13   Anthony R. Napolitano (No. 34586)
     Robert J. Makar (No. 33579)
14
       Assistant Attorneys General
15   Attorneys for Plaintiffs Arizona and
     Arizona Attorney General Mark Brnovich
16
17
18
19                                CERTIFICATE OF SERVICE
20
            I hereby certify that on July 12, 2021, I electronically transmitted the attached
21
     document to the Clerk’s office using CM/ECF System for filing. Notice of this filing is
22
     sent by email to all parties by operation of the Court’s electronic filing system.
23
24                                       _/s/ Brunn W. Roysden III_

25
26
27
28



                                                   1
